Citation Nr: 0122287	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  

2.  Whether the appellant is eligible for health care under 
Chapter 17 of Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1973 
to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 administrative decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Briefly, the record shows that the appellant was arrested for 
the theft of a motor vehicle in March 1974.  He was convicted 
of this crime by the state of Texas, received a one-year 
suspended sentence, and was placed on probation for one year.  
As a result of this incident, the appellant was discharged 
from service under other than honorable conditions.  




There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


In particular, the appellant has recently contended that he 
was not thinking properly when he committed the acts leading 
to his discharge from service.  He testified during the July 
2001 video conference hearing before the Board that he had 
been under some pressure and anxieties that were affecting 
his ability to control "when [he] was out in the open," and 
that his ability to control himself had somehow been 
affected.  He later specified that a mental disorder caused 
him to steal the car.  Tr., pp. 4-5, 7-8.  

A discharge or release from service under certain conditions 
is considered to have been issued under dishonorable 
conditions unless it is found that the person was insane at 
the time of commission of the offenses causing such release 
or discharge.  38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2000).

38 C.F.R. § 3.354(a) must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGCPREC 20-
97 (citing to Black's Law Dictionary and Dorland's 
Illustrated Medical Dictionary).  

The Board notes that insanity exception to the bar to VA 
benefits only requires that insanity be shown to exist at the 
time of the commission of the offense leading to discharge; 
there need not be a causal connection between the insanity 
and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996) (citing Helige v. Principi, 4 Vet. App. 32, 34 
(1993).  

However, there still must be competent evidence establishing 
that the appellant was insane at the time of his offenses 
leading to his other than honorable discharge.  See Zang v. 
Brown, 8 Vet. App. 246, 254 (1995).  

As the appellant did not raise the issue of insanity until 
the Board hearing, the RO has not addressed the issue of 
whether the appellant was insane at the time of the 
commission of the offenses that lead to his discharge.  

The Board is of the opinion that its adjudication in the 
first instance of the issue of whether the appellant was 
insane at the time he committed the offenses leading to his 
discharge, when the appellant has not been previously 
provided with the provisions pertaining to insanity 
(38 C.F.R. § 3.354), may result in prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Therefore, a remand is required.  

When a rating agency is concerned with determining whether an 
appellant was insane at the time he committed an offense 
leading to discharge, it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in section 3.354(a).  38 C.F.R. 
§ 3.354(b) (emphasis added).  

On remand, the RO should perform all development pursuant to 
38 C.F.R. § 3.354(b) in order to determine whether the 
appellant was insane at the time he committed the offenses 
that lead to his discharge.  Specifically, the service 
medical records have not yet been obtained in this case.  The 
RO should obtain all service as well as any post-service 
medical records that are in any way pertinent.  The RO should 
also perform any other necessary development.  See M21-1, 
Part IV, para. 11.05b.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  



The issue of whether the appellant is eligible for health 
care under Chapter 17 of Title 38, United States Code is 
being deferred as it is inextricably intertwined with the 
character of discharge issue.  That is, if the RO were to 
issue a favorable determination on the character of discharge 
issue, the issue of entitlement to health care under Chapter 
17 would be rendered moot.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the appellant's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001)); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  




2.  The RO should make another attempt to 
secure the appellant's service medical 
records through official channels.  
38 U.S.C.A. § 5103A(c)(1) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(2)).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  

See also 66 Fed. Reg. 45,620, 45,630-
45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159); 38 C.F.R. 
§ 3.354(b); M21-1, Part IV, para. 11.05.  




4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of whether the character of the 
appellant's discharge from military 
service constitutes a bar to Department 
of Veterans Affairs (VA) benefits 
(including a determination of whether the 
appellant was insane, under 38 C.F.R. 
§ 3.354, at the time of the commission of 
the offenses leading to the appellant's 
court-martial and discharge from 
service), and whether the appellant is 
eligible for health care under Chapter 17 
of Title 38, United States Code.  

The RO should document its consideration 
of 38 C.F.R. §§ 3.354 and 3.360.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


